DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.

Response to Arguments

Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 21, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US 2012/0255569) and further in view of Bundren (US 2013/0112214), and Plojoux (KR 2017/0008726).

Regarding claim 16, Beard discloses: an aerosol generating article (see smoking article 10 of [0026]), comprising:
A plurality of components (see filter element 20, tobacco rod 12);
	An aerosol forming substrate (tobacco rod 12); wherein the aerosol forming substrate comprises plant material (see tobacco) and an aerosol former (see [0044]-[0045] – water can be considered an aerosol former; also a preferred aerosol forming material is a polyol, such as glycerin [0044]), wherein the aerosol forming substrate has an aerosol former content of between 5-30 wt. % on a dry weight basis ([0045]); a filter segment (see filter element of [0047]) downstream of the aerosol forming substrate (Fig. 1).
Beard does not disclose: wherein the filter segment comprising fibers of at least 12 denier per filament (dpf).
In the same field of endeavor of filters/smoking/aerosol-generating articles (see title, abs), Bundren discloses: an article (see filter rod of abs), comprising:
A filter segment the filter segment comprising fibres of at least 12 denier per filament.  [0042].
To add/substitute the fibers of Bundren into the aerosol forming article of Beard would have been a substitution of known equivalents, which was desirable in Beard.  See MPEP 2144.06(II) regarding the obviousness of substitution of known equivalents.  Higher denier filaments are desirable for their capacity to reduce the weight percentage of moisture ([0054]), which was desirable in Beard.
The combination Beard / Bundren does not disclose: wherein the length of the filter segment is at least about 10 % of the length of the aerosol-generating article.
In the same field of endeavor of smoking article design as Beard and Applicant’s claims (see title, abs), Plojoux discloses: wherein the total length of the smoking article is 30-100 mm and the filter plug is between 5-10 mm.
Plojoux teaches that any length between these two ranges is suitable in a smoking article and one of ordinary skill in the art would have looked from Beard to Plojoux and optimized the two lengths of the sections recited to arrive at the claimed ratio of lengths as a result of routine optimization to one of ordinary skill in the art before the effective filing date.  
See MPEP 2144.05(II)(A) regarding the routine optimization of art-recognized variables for modification by one of ordinary skill in the art before the effective filing date.  See also MPEP 2144.04(IV)(A) regarding the obviousness of changes in size or proportion.
	Doing so had the benefit that it improved control over heating of the aerosol-forming article (see Plojoux detailed description translation), which was desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the higher denier (greater than 12 dpf) filaments of Bundren and optimize the relative proportions / lengths of the filter / length as in Plojoux in the aerosol generating article of Beard to arrive at the claimed invention before the effective filing date because doing so was a substitution of equivalent fibers and had the benefit that it allowed for the reduced weight percentage of moisture and was an obvious change in size or proportion within the level of skill of one of ordinary skill in the art, which was desirable in Beard.

Regarding claim 17, all of the embodiments of the examples of the combination Beard / Bundren / Plojoux  are below the claimed limit and read on the claimed range (>12 dpf is overlapping <120 dpf of Bundren).  See MPEP 2144.05(I) regarding the anticipation/obviousness of similar, approaching and overlapping ranges.

Regarding claim 18, the combination Beard / Bundren / Plojoux discloses: a dpf of the filter segment of ca. 30-80 (see Bundren claim 3).

Regarding claim 19, the combination Beard / Bundren / Plojoux discloses: that the control cigarette has a total denier of ca. 30k ([0088] of Beard).  See MPEP 2144.05(I) regarding the anticipation/obviousness of similar and approaching ranges. 

Regarding claim 21, the combination Beard / Bundren / Plojoux discloses: wherein the filter segment has a length of at least 10 mm.  [0010].  

Regarding claim 32, the combination Beard / Bundren / Plojoux discloses and is interpreted as including a filter segment with at least 50% weight of fibers of at least 12 denier per filament (Examiner has interpreted that 100% of the fibers in the filter are greater than 12 dpf).

Regarding claim 33, the combination Beard / Bundren / Plojoux discloses: wherein a cavity is provided between the filter segment and the aerosol forming substrate (see tubes 48 of [0059] of Beard).

Regarding claim 34, the combination Beard / Bundren / Plojoux does NOT disclose: wherein a ratio of the length of the aerosol generating article to the length of the cavity is at least 3 to 1 (where the aerosol generating article is longer than the cavity). 
The tube of Beard extends only a partial length of the filter element (see [0023]) and therefore is smaller than the length of the aerosol generating article.  
To optimize the length of the tube would have been within the level of skill of one of ordinary skill in the art as a change in size / dimension of a component and/or a change in amount or proportion obvious to one of ordinary skill in the art.
See MPEP 2144.05(II)(A) regarding the routine optimization of art-recognized variables for modification by one of ordinary skill in the art before the effective filing date.  See also MPEP 2144.04(IV)(A) regarding the obviousness of changes in size or proportion.
	Doing so had the benefit that it improved control over heating of the aerosol-forming article (see Plojoux detailed description translation), which was desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the smoking article of Beard to optimize the relative proportions / lengths of the filter / length as in Plojoux to arrive at the claimed invention before the effective filing date because doing so was a substitution of equivalent fibers and had the benefit that it allowed for the reduced weight percentage of moisture and was an obvious change in size or proportion within the level of skill of one of ordinary skill in the art, which was desirable in Beard.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beard (US 2012/0255569) and further in view of Bundren (US 2013/0112214), Plojoux (KR 2017/0008726), and Crooks (US 2004/0134631).

Regarding claim 20, the combination Beard / Bundren / Plojoux does not disclose: wherein the filter segment has a resistance to draw (RTD) of from 1-3 mm H20 per millimeter length.
Beard discloses a RTD of 50-250 mm H2O per cigarette.  [0029].  But does not expressly teach the RTD of the filter segment.  One of ordinary skill in the art would recognize that the RTD of the entire cigarette is related as a sum of the RTD of the subcomponents when connected together.
Beard further discloses that the proximal filter segment (element 20) has a length from 7-65 mm.
Therefore, the RTD per unit length of cigarette/smoking article is 50/7=7.14 to 250/65=3.84.  These endpoints do not read on the claimed range.
In the same field of endeavor of smoking article design (see title) as Beard and Applicant’s claims, Crooks discloses wherein the filter segment has a resistant to draw that is a species within the claimed genus.  2.96 mm H2O of [0105] is the inherent RTD per unit length disclosed by Crooks.  80-150 mm H2O in a 27 mm smoking article/cigarette is 2.96, which is a species within the claimed range.  See MPEP 2144.05(I) regarding the obviousness/anticipation of similar, approaching and overlapping ranges. The RTD per unit length was an art-recognized variable for modification by one of ordinary skill in the art and would have been considered a result-effective variable of routine experimentation by one of ordinary skill in the art.
Crooks discloses a suitable RTD and filter segment length for use in tobacco articles, which was desirable in Beard.
Modification of the fibers and length of Beard to have the resistance to draw per unit length as in Crooks would have had the benefit of adjusting the characteristics of the side stream smoke and the performance attributes of the smoking article.  Crooks [0015] and Beard [0034]. This was compatible with and desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to perform routine experimentation/optimization to alter the resistance-to-draw (RTD) and length of the filter as in the smoking article of Crooks in the smoking article/filter of Beard to arrive at the claimed range of RTD per filter length to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the alteration of the performance attributes of the smoking article, which was desirable in Beard.

Claims 22-23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US 2012/0255569) and further in view of Bundren (US 2013/0112214), Plojoux (KR 2017/0008726), and Jarriault (US 2015/0027475).

Regarding claim 22, the combination Beard / Bundren / Plojoux does not disclose: a support element disposed immediately downstream of the aerosol-forming substrate.
In the same field of endeavor of smoking article design (see title) as Beard and Applicant’s claims, Jarriault discloses: further comprising a support element ([0052] – support element/HAT 30) disposed immediately downstream (Fig. 1) of the aerosol forming substrate (aerosol forming substrate 20).
Jarriault discloses suitable structures and their placement for the aerosol forming articles.
Addition of the support element of Jarriault to the aerosol/smoking article of Beard had the benefit that it improved the strength and consistency of flavorings ([0007]), which was desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the support element as in Jarriault bodily incorporated into the smoking/vaping article of Beard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the strength and consistency of flavorings, which was desirable in Beard. 

Regarding claim 23, the combination Beard/Bundren does not disclose further comprising an aerosol-cooling element formed between the aerosol-forming substrate and the filter segment.
In the same field of endeavor of vaping/smoking articles (see title, abs) as Beard and Applicant’s claims, Jarriault discloses further comprising an aerosol-cooling substrate (see HAT 30 of [0061]) between the aerosol forming substrate (see Fig. 1 – aerosol forming substrate 20 of [0061]) and the filter segment (mouthpiece filter 50, Id.).
Jarriault discloses suitable structures for the aerosol forming articles and their placement.  Such configurations were known in the art before the effective filing date.
To add the structures of Jarriault bodily incorporated into the smoking/vaping article of Beard had the benefit of improving the strength and consistency of flavorings ([0007]), which was desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to combine/bodily incorporate the aerosol forming substrate-filter segment arrangement of Jarriault with the smoking/vaping article of Beard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit of improving the strength and consistency of flavorings, which was desirable in Beard.

Regarding claim 26, the combination Beard/Bundren/Jarriault renders obvious: wherein the filter segment (see mouthpiece filter 50 of Jarriault) is disposed immediately downstream (towards the mouth end) of the support element (see support element 40 of cited portions of Jarriault).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US 2012/0255569) and further in view of Bundren (US 2013/0112214), Plojoux (KR 2017/0008726), and Bonici (US 2015/0313281).

Regarding claim 24, the combination Beard / Bundren / Plojoux is silent as to the specific length of the aerosol-cooling element but its aerosol-cooling element necessarily had some length and one of ordinary skill in the art would have selected a length for that structure.
In the same field of endeavor of smoking article design (see title, abs) as Beard and Applicant’s claims, Bonici discloses wherein the aerosol cooling element has a length from about 5-25 mm.  [0304].
See MPEP 2144.04(IV)(A) regarding the change in size or dimension of a component and 2144.05(II)(A) regarding the optimization of art-recognized variables through routine experimentation.
Addition of the length of the aerosol cooling element of Bonici to the smoking article of Beard would have had the benefit that it improved the strength and consistency of aerosol-modifying agent delivered to the user ([0009]), which was desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the length of the aerosol cooling element of Bonici in the smoking/vaping article of Beard and to perform routine optimization on that art-recognized length variable to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the strength and consistency of aerosol-modifying agent delivered to the user, which was desirable in Beard.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Beard (US 2012/0255569) and further in view of Bundren (US 2013/0112214), Plojoux (KR 2017/0008726), Jarriault (US 2015/0027475), and Yang (US 2003/0159703).

Regarding claim 27, the combination Beard/Bundren/Jarriault does not disclose: wherein a cavity is provided between the first filer segment and the support element, and extends from the support element to the filter segment.
In the same field of endeavor of smoking/vaping article design (see title, abs) as Beard and Applicant’s claims, Yang discloses wherein a cavity (see void space 91 of [0056]) is disposed between the filter segment and the support element (Fig. 10), and extends from the support element to the filter segment (Id.).
Yang discloses a suitable configuration of the cigarette.  Addition of the cavity/void space of Tang to the smoking article of Bead had the benefit that it allowed for the storage of flavourants, which in turn improved taste of the cigarette/smoking article, by incorporating a flavourant into the cigarette, as the void space is where the flavourant particle are stored ([0002], [0035], [0055]), which was desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cavity/void space between the filter and support segments of Yang as bodily incorporated into the smoking article of Beard to arrive at the claimed invention before the effective filing date because doing so allowed for the improved taste of the cigarette, as the void space is where the particles of flavoring are stored, which was desirable in Beard.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Beard (US 2012/0255569) and further in view of Bundren (US 2013/0112214), Plojoux (KR 2017/0008726), and Dugan (US 2015/0111452).

Regarding claim 28, the combination Beard / Bundren / Plojoux does not disclose: wherein the fibers of the filter segment have a substantially elliptical cross-section.
In the same field of endeavor of smoking/vaping article design (see cigarette filters of [0003]) as Beard and Applicant’s claims, Dugan discloses wherein the fibers of the filter segment have an elliptical cross-section ([0041] – see elliptical/oval cross-section).
Addition of the elliptical filter fibers of Dugan to the smoking/vaping article of Beard had the benefit that it allowed for the improved degradability of the fibers (see title, [0002], [0010]), which was desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to combine/bodily incorporate the elliptic/oval shaped fibers of Dugan with the smoking/vaping article of Beard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the degradability of the fibers, which was desirable in Beard.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US 2012/0255569) and further in view of Bundren (US 2013/0112214), Plojoux (KR 2017/0008726), and Mironov (US 2016/0150825).

Regarding claim 29, the combination Beard / Bundren / Plojoux does not disclose: wherein the aerosol-forming substrate is in the form of a rod comprising a gathered sheet of the aerosol-forming material or a gathered sheet comprising a nicotine salt and an aerosol former.
Reasonably pertinent to the problem Applicant was trying to solve regarding aerosol formation in particles (see title) and in the same field of endeavor of aerosol-forming compounds as Beard and Applicant’s claims (see title, abs), Mironov discloses wherein the aerosol-forming substrate comprises nicotine salt and an aerosol former ([0045]).
To add the nicotine salt and aerosol former of Mironov in the smoking/vaping article of Beard had the benefit that it was a suitable design for a smoking article and reduced side-stream smoke ([0004]), improved temperature control ([0012]), and facilitated the gathering of sheet of homogenized tobacco material ([0055]), which was desirable in Beard, which recognized that paper/cellulose acetate web can be utilized in filters (Beard [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine nicotine salt and aerosol former as in Mironov bodily incorporated into the gathered sheet of Beard to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses and had the benefit that it facilitated the gathering of the homogenized tobacco materials, which was desirable in Beard.

Regarding claim 30, the combination Beard / Bundren / Plojoux / Mironov discloses: wherein the gathered sheet of aerosol-forming material is a gathered sheet of homogenized tobacco (Mironov [0045]).

Regarding claim 31, the combination Beard / Bundren / Plojoux discloses: an aerosol-generating article according to claim 16/32, respectively.
The combination does not disclose: an aerosol-generating system comprising an electrically operated aerosol generating device.
In the same field of endeavor of aerosol/smoke-generating articles (see title, abs, Mironov discloses: an electrically-operated aerosol-generating device ([0028]).
Combining the electrically-operated device of Mironov into one package as the aerosol-forming article of Beard was an exercise in making integral known components and selection of a known design for its intended uses.  See MPEP 2144.04(V)(B) regarding the obviousness of combining known elements to yield predictable results.
Such a bodily incorporation had the benefit that it allowed for the user to start and stop smoking more easily ([0004]), which was desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the electrically operated device of Mironov with the smoking article of Beard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the user to selectively suspend and reinitiate smoking more easily, which was desirable in Beard.

 Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Beard (US 2012/0255569) and further in view of Bundren (US 2013/0112214)

Regarding claim 35, the claimed subject matter has the same claim scope as claim 34 except that the subject matter regarding the relative lengths of the filter segment and the total length of the aerosol-generating article is not present.  As a result, the previous combination with a slight modification is still useful in rejection of the claimed subject matter.
Beard discloses: an aerosol generating article (see smoking article 10 of [0026]), comprising:
A plurality of components (see filter element 20, tobacco rod 12);
	An aerosol forming substrate (tobacco rod 12); wherein the aerosol forming substrate comprises plant material (see tobacco) and an aerosol former (see [0044]-[0045] – water can be considered an aerosol former; also a preferred aerosol forming material is a polyol, such as glycerin [0044]), wherein the aerosol forming substrate has an aerosol former content of between 5-30 wt. % on a dry weight basis ([0045]); a filter segment (see filter element of [0047]) downstream of the aerosol forming substrate (Fig. 1).
Beard does not disclose: wherein the filter segment comprising fibers of at least 12 denier per filament (dpf).
In the same field of endeavor of filters/smoking/aerosol-generating articles (see title, abs), Bundren discloses: an article (see filter rod of abs), comprising:
A filter segment the filter segment comprising fibres of at least 12 denier per filament.  [0042].
To add/substitute the fibers of Bundren into the aerosol forming article of Beard would have been a substitution of known equivalents, which was desirable in Beard.  See MPEP 2144.06(II) regarding the obviousness of substitution of known equivalents.  Higher denier filaments are desirable for reducing the weight percentage of moisture ([0054]), which was desirable in Beard.
	Doing so had the benefit that it improved control over heating of the aerosol-forming article (see Plojoux detailed description translation), which was desirable in Beard.
The combination Beard / Bundren does NOT disclose: wherein a ratio of the length of the aerosol generating article to the length of the cavity is at least 3 to 1 (where the aerosol generating article is longer than the cavity). 
The tube of Beard extends only a partial length of the filter element (see [0023]) and therefore is smaller than the length of the aerosol generating article. 
 To optimize the length of the tube would have been within the level of skill of one of ordinary skill in the art as a change in size / dimension of a component and/or a change in amount or proportion obvious to one of ordinary skill in the art.
See MPEP 2144.05(II)(A) regarding the routine optimization of art-recognized variables for modification by one of ordinary skill in the art before the effective filing date.  See also MPEP 2144.04(IV)(A) regarding the obviousness of changes in size or proportion.
	Doing so had the benefit that it improved control over heating of the aerosol-forming article (see Plojoux detailed description translation), which was desirable in Beard.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the smoking article of Beard to optimize the relative proportions / lengths of the filter / length as in Plojoux to arrive at the claimed invention before the effective filing date because doing so was a substitution of equivalent fibers and had the benefit that it allowed for the reduced weight percentage of moisture and was an obvious change in size or proportion within the level of skill of one of ordinary skill in the art, which was desirable in Beard.Therefore, it would have been obvious to one of ordinary skill in the art to combine the higher denier (greater than 12 dpf) filaments of Bundren and optimize the relative proportions / lengths of the filter / length as in Plojoux in the aerosol generating article of Beard to arrive at the claimed invention before the effective filing date because doing so was a substitution of equivalent fibers and had the benefit that it allowed for the reduced weight percentage of moisture and was an obvious change in size or proportion within the level of skill of one of ordinary skill in the art, which was desirable in Beard.

Response to Arguments

Applicant’s arguments with respect to claim 16 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. 

	Argument: Applicant argues that it would not have been obvious to combine the high denier filaments of Bundren with the aerosol generating article of Beard before the effective filing date.  Remarks pp. 8-11.

	Examiner disagrees.  
Upon further search and consideration, there appears to be some disagreement in the art of tobacco products, as to whether high / low dpf corresponds to higher / lower cross-sectional area and therefore filtration efficiency.
One of ordinary skill in the art would NOT recognize that low dpf corresponds to low cross-sectional area and high surface area, therefore decreasing filtration efficiency.  See Banks (EA 038543) detailed description made of record.  See also [0003] of Bundren 2 (CN 104159460).  
Moreover, this teaching is not relied upon in the rejection of claim 16 above, where there was other motivation available to one of ordinary skill in the art to combine the cited references (see rejection of claim 16 above).
Furthermore, there are other references teaching overlapping ranges of such filaments which may be combinable with other references of record to render obvious the claimed subject matter – see, for example, Brackmann (CA 2021199); Hayes (FR 2518374); Norman (US 4776354) which teaches that the filtration efficiency depends on the dpf and total denier count of the system, which remains unclaimed; .
Therefore, Applicant’s remarks are not found persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743